[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE DAMAGES
After a full hearing in regard to plaintiff's damages, the court finds that there have been:
A. $31,395.05 in past economic damages;
B. $300,000.00 in past non-economic damages;
C. $180,000.00 in future economic damages, and
D. $720,000.00 in future non-economic damages.
The court awards plaintiff $1,231,395.05 as fair, just and reasonable compensation for his injuries.
The court hereby reduces that sum by $113,865.12 being the total of all amounts paid or payable to the plaintiff from collateral sources as set out in Conn. Gen. Stats.52-225a. CT Page 2707
Judgment for plaintiff for $1,117,529.93.
N. O'Neill, J.